UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-139008 GREAT CHINA MANIA HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) GREAT EAST BOTTLES & DRINKS (CHINA) HOLDINGS, INC (Former Name of Registrant, if Applicable) Florida 59-2318378 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 203 Hankow Center, 5-15 Hankow Road Tsimshatsui, Kowloon, Hong Kong n/a (Address of principal executive offices) (Zip Code) (852) 2192-4808 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act. YesoNo o Large accelerated filer o Accelerated filer o Non-accelerated filer o
